Name: Commission Regulation (EC) No 403/94 of 24 February 1994 amending Regulation (EEC) No 2094/93 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1993/94 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  trade policy
 Date Published: nan

 25. 2. 94 Official Journal of the European Communities No L 54/ 11 COMMISSION REGULATION (EC) No 403/94 of 24 February 1994 amending Regulation (EEC) No 2094/93 introducing preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1993/94 wine year Whereas the measures provided for in Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1 ), as last amended by Regulation (EEC) No 1566/93 0, and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2094/93 (3), as last amended by Regulation (EEC) No 3225/93 (4), provides that quantities for which contracts and declara ­ tions have been signed and approved must be delivered to the distillery by 15 March 1994 at the latest ; whereas, in view of the small quantities for support distillation antici ­ pated, the deadline for deliveries of wine to the distillery should be extended so that deliveries may be staggered and distillery operation made smoother ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) of Regulation (EEC) No 2094/93, * 15 March 1994' is hereby replaced by '15 April 1994'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 24 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 39. (3) OJ No L 190, 30. 7. 1993, p. 23. (4) OJ No L 292, 26. 11 . 1993, p. 16.